Gregory, Chief Justice:
Appellant was indicted for two counts of criminal sexual conduct with a minor, one with a nine-year old male and one with an- eight-year-old female. He was convicted of criminal sexual conduct with the young male victim and acquitted of the other charge. The trial judge sentenced appellant to thirty years imprisonment. We affirm.
Appellant contends the trial judge erred in failing to conduct a competency examination of the young female and *172in allowing her to testify. We find any error harmless beyond a reasonable doubt.
Both children were allegedly abused while living in the same household with appellant. The young female testified in an unclear manner that appellant had sexually abused her. She further testified that the young male, her cousin, had told her appellant sexually abused him. She stated she heard her cousin crying after appellant removed him from the bed in which she and the young boy were sleeping.
Appellant was acquitted of the alleged sexual conduct with the young female. Admission of the testimony regarding her alleged abuse was clearly without prejudice. Her testimony regarding the sexual abuse of her cousin was merely cumulative to the young boy’s own detailed account of how appellant forced him to submit to anal intercourse. We find any error in the admission of this testimony harmless beyond a reasonable doubt. See State v. South, 285 S. C. 529, 331 S. E. (2d) 775 (1985).
Accordingly, the judgment of the circuit court is
Affirmed.
Harwell, Chandler, Finney and Toal, JJ., concur.